DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on April 28, 2022, claims 35-36, 41, and 46-54 have been amended.  Claims 1-34 were previously canceled.  Accordingly, claims 35-54 are currently pending in this application with claims 42-45 being previously withdrawn from consideration.
Response to Amendment
The amendments filed with the written response received on April 28, 2022, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated January 31, 2022, are hereby withdrawn unless specifically noted below.
Election/Restrictions
Applicant is respectfully reminded that the restriction requirement, in which claims 42-45 were withdrawn from consideration, was made final in the Office Action dated January 31, 2022.  As previously stated, upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  That said, Applicant’s request for rejoinder of claims 42-45 on page 8 of the Response dated April 28, 2022, is not persuasive for at least the above reasoning.  Rejoinder of previously withdrawn claims will be reconsidered should a generic claim be found to contain allowable subject matter.
Specification – Disclosure
The disclosure is objected to because of the following informalities:
At page 9, line 27, the first use of the abbreviation “PTFE” is not properly introduced.  If meant to refer to polytetrafluoroethylene, the first use of the abbreviation should read “polytetrafluoroethylene (PTFE)”.
Similarly, at page 10, lines 26-27, the abbreviations “PFA”, “PE”, and “UHMWPE” are improperly introduced and require similar correction.
Appropriate correction is required.
The use of the terms TWARON® and KEVLAR®, which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  See: MPEP 608.01(v).
Claim Objections
Claim 40 is objected to because at lines 7 and 8, the term “loop-like” should read “loop”. 
Claim 44 is objected to because at lines 7 and 8, the term “loop-like” should read “loop”. 
Claim 54 is objected to because at line 5, “connectors are” should read “connector is”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35-41 & 46-54 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0023290 to Watters et al. (hereinafter, “Watters”) in view of US 2012/0047635 to Finiel et al. (hereinafter, “Finiel”).
Regarding claim 35, Watters teaches a helmet (See Watters, Figs. 1-3 & 8; abstract; helmet (10)) comprising: an outer shell comprising a hard outer layer (exterior shell (76) has at least some degree of hardness; Examiner notes that “hard” is a relative term that is not explicitly defined by Applicant); an inner shell lining an inner surface of the outer shell and formed from an energy absorbing material configured to protect against a radial component of an impact to the wearer's head (panel assembly (26) and top panel (14) are positioned within exterior shell (76) and formed of a padding material capable of absorbing energy and protecting a wearer’s head form at least some of a radial component of an impact); wherein the inner shell comprises a plurality of shell segments (panels (12, 14)), the plurality of shell segments comprise front and rear shell segments arranged to cover front and rear parts of the wearer's head respectively (top panel (14) is a front segment that at least partially covers a front of a wearer’s head; panel assembly (26) comprising panels (12) is a rear segment that at least partially covers a rear of a wearer’s head), and one of the front shell segment or rear shell segment comprises a protruding portion configured to protrude into a cut-out portion of the other of the front shell segment and the rear shell segment (See Watters, Fig. 3; top panel (14) protrudes back into a C-shaped cut-out portion formed by rear panel assembly (26)).
That said, Watters does not teach a low friction sliding interface between the inner shell and the outer shell configured to facilitate sliding of the inner shell relative to the outer shell in response to an impact to the wearer's head to protect against a tangential component of the impact; and each shell segment being configured to slide relative to the outer shell at the sliding interface and each shell segment being configured to slide independently of each other shell segment.
However, Finiel, in a related helmet art, is directed to a helmet having a plurality of foam dampening elements forming an inner shell, the dampening elements being connected together via flexible connectors which maintain a minimum space between adjacent elements that can flexibly return to a rest configuration after an external force ceases.  The outer shell is releasably connected to the inner shell via fixing means such as Velcro.  A silicone coating is further positioned between the dampening elements and an outer shell to allow for sliding between the shell layers (See Finiel, Figs. 1-3; abstract).  More specifically, Finiel teaches a low friction sliding interface between the inner shell and the outer shell configured to facilitate sliding of the inner shell relative to the outer shell in response to an impact to the wearer's head to protect against a tangential component of the impact (silicone coating is positioned between damping elements (13) and outer shell (12) and is capable of facilitating sliding therebetween; [0021]); and each shell segment being configured to slide relative to the outer shell at the sliding interface and each shell segment being configured to slide independently of each other shell segment (Figs. 1-3; plurality of damping elements are capable of sliding relative to outer shell independently from one another; [0021]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the helmet of Watters to include the silicone coating interface and releasable Velcro fixing means between the panels and exterior shell as disclosed by Finiel.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the helmet of Watters to include the silicone coating interface and releasable Velcro fixing means between the panels and exterior shell as disclosed by Finiel in order to provide a releasable connection between layers that can slide relative to one another and thereby provide better protection from rotational impacts to the wearer’s head (See Finiel, [0003],  
Regarding claim 36, the modified helmet of Watters (i.e., Watters in view of Finiel, as discussed with respect to claim 35 above) does not teach wherein at least two shell segments of the plurality of shell segments are connected to each other by a connector configured to allow relative movement between the at least two shell segments.
However, as previously discussed above, Finiel discloses that the dampening elements are connected together via flexible connectors which maintain a minimum space between adjacent elements that can flexibly return to a rest configuration after an external force ceases.  More specifically, Finiel teaches wherein at least two shell segments of the plurality of shell segments are connected to each other by a connector configured to allow relative movement between the at least two shell segments (See Finiel, Fig. 11; damping elements (13) are connected together, at least in part, via separating elements (18) which are flexible connectors; separating elements (18) are capable of allowing relative movement between elements; [0025]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified helmet of Watters to include the separating elements disclosed by Finiel to flexibly and resiliently connect the panels of the modified helmet of Watters.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified helmet of Watters to include the separating elements disclosed by Finiel to flexibly and resiliently connect the panels of the modified helmet of Watters in order to apply flexible connectors that maintain a minimum space between the dampening elements and that can flexible return to a rest configuration after an external force ceases (See Finiel, [0025]).
Regarding claim 37, the modified helmet of Watters (i.e., Watters in view of Finiel, as discussed with respect to claims 35-36 above) further teaches wherein the connector is a separate component to the at least two shell segments (See Finiel, Fig. 11; separating element (18) is a separate component from dampening elements and would be a separate component from the panels within the modified helmet of Watters; See Finiel, [0024]-[0025]).
Regarding claim 38, the modified helmet of Watters (i.e., Watters in view of Finiel, as discussed with respect to claims 35-36 above) further teaches wherein the connector is arranged between the at least two shell segments (See Finiel, Fig. 11; separating element (18) is arranged between dampening elements and would also be arranged between the panels within the modified helmet of Watters; See Finiel, [0024]-[0025]).
Regarding claim 39, the modified helmet of Watters (i.e., Watters in view of Finiel, as discussed with respect to claims 35-36 above) further teaches wherein the connector comprises a resilient structure (See Finiel, Fig. 11; separating elements (18) are formed from a flexible material that can deform under force and then return to its original state when said force is removed, i.e., resilient; [0024]-[0025]).
Regarding claim 40, the modified helmet of Watters (i.e., Watters in view of Finiel, as discussed with respect to claims 35-36 and 39 above) further teaches wherein the resilient structure comprises at least one angular portion between the at least two shell segments, an angle of said angular portion being configured to change to allow relative movement between the at least two shell segments (See Finiel, Fig. 11; separating elements (18) include an angular portion forming a v-shaped structure between dampening elements; separating element is configured to maintain a space between dampening elements, wherein said space can decrease as the separating element deforms when the dampening elements move; [0024]-[0025]), or wherein the resilient structure comprises at least one inflected portion between the at least two shell segments, an inflection amount of said angular portion being configured to change to allow relative movement between the at least two shell segments, or wherein the resilient structure comprises at least one loop-like portion between the at least two shell segments, the shape of said loop-like portion being configured to change to allow relative movement between the at least two shell segments, or wherein the resilient structure comprises at least two intersecting parts between the at least two shell segments, an angle at which said at least two intersecting parts intersect being configured to change to allow relative movement between the at least two shell segments or wherein the resilient structure comprises a straight portion between the at least two shell segments, the straight portion being configured to bend to allow relative movement between the at least two shell segments (Examiner’s note: giving importance to the term “or” in the claim, the prior art meets at least one of the listed alternative limitations and, therefore, meets the limitations of the claim).
Regarding claim 41, the modified helmet of Watters (i.e., Watters in view of Finiel, as discussed with respect to claims 35-36 above) further teaches wherein the connector includes a layer of material connected at an inner or outer surface of the inner shell to the at least two shell segments and spans a space between the at least two shell segments (See Finiel, Fig. 11; separating element (18) is a flexible connector that includes a portion that extends between inner and outer shells, the separating element further spanning a space between dampening elements), optionally wherein the connector is connected at an outer surface of the inner shell and covers the at least two shell segments to form the low friction sliding interface with the outer shell (Examiner’s note: giving importance to the term “optionally” in the claim, the associated claim limitations do not necessarily need to be present to meet the requirements of the claim; therefore, the prior art meets the limitations of the claim).
Regarding claim 46, the modified helmet of Watters (i.e., Watters in view of Finiel, as discussed with respect to claim 35 above) further teaches wherein the protruding portion is surrounded on opposing sides by lateral portions of the one of the front shell segment or rear shell segment comprising the protruding portion wherein the protruding portion and the lateral portions are separated by respective gaps in the one of the front shell segment or rear shell segment comprising the protruding portion (See Watters, Figs. 2-3; rearward protruding portion of top panel (14) is surrounded and housed by lateral portions of rear panel assembly (26); the protruding portion and lateral portions are separated by gaps).
Regarding claim 47, the modified helmet of Watters (i.e., Watters in view of Finiel, as discussed with respect to claim 35 above) further teaches wherein a distal edge of the protruding portion is arced, or wherein a distal edge of the protruding portion is flat (See Watters, Fig. 3; rearward edge of protruding portion of top panel (14) is arced).
Regarding claim 48, the modified helmet of Watters (i.e., Watters in view of Finiel, as discussed with respect to claim 35 above) further teaches wherein the front shell segment is an elongate shell segment extending across the front of the helmet from side to side arranged to cover the wearer's forehead and the rear shell segment is arranged to cover rear, left and right portions of the wearer's head (See Watters, Figs. 1-3; top panel (14) is an elongate shell segment extending across at least a portion of the front of the helmet from side to side and is capable of covering a wearer’s forehead; rear panel assembly (26) is capable of covering rear, left, and right portions of a wearer’s head), or the front shell segment is an elongate shell segment extending across the front of the helmet from side to side arranged to cover the wearer's forehead and the rear shell segment is arranged to cover rear, left and right portions and the crown of the wearer's head, or the plurality of shell segments further comprise left and right side shell segments arranged to cover left and right sides the wearer's head respectively (Examiner’s Note: giving importance to the term “or” in the claim, the prior art meets at least one of the listed alternative limitations and, therefore, meets the limitations of the claim).
Regarding claim 49, the modified helmet of Watters (i.e., Watters in view of Finiel, as discussed with respect to claim 35 above) further teaches wherein the plurality of shell segments further comprise a central shell segment arranged to cover the crown of the wearer's head (See Watters, Fig. 3; top panel (14) includes a raised central segment that is capable of covering the crown of a wearer’s head), optionally wherein one of the front shell segment and the rear shell segment surrounds the central shell segment, and/or wherein the central shell segment is oval (Examiner’s Note: giving importance to the term “optionally” in the claim, the associated claim limitations do not necessarily need to be present to meet the requirements of the claim; therefore, the prior art meets the limitations of the claim).
Regarding claim 50, the modified helmet of Watters (i.e., Watters in view of Finiel, as discussed with respect to claim 35 above) further teaches wherein adjacent shell segments of the plurality of shell segments have a complementary shape (See Watters, Figs. 1-3; panels (14, 26) have shapes complementary to one another).
Regarding claim 51, the modified helmet of Watters (i.e., Watters in view of Finiel, as discussed with respect to claim 35 above) further teaches wherein at least two adjacent shell segments of the plurality of shell segments are not directly connected to each other (See Watters, Figs. 1-3; top panel (14) and rear panel assembly (26) are indirectly, i.e., not directly, connected to one another), optionally wherein the at least two adjacent shell segments of the plurality of shell segments are arranged so as to be separated by a distance less than a limit of relative movement between the adjacent shell segments (Examiner’s Note: giving importance to the term “optionally” in the claim, the associated claim limitations do not necessarily need to be present to meet the requirements of the claim; therefore, the prior art meets the limitations of the claim).
Regarding claim 52, the modified helmet of Watters (i.e., Watters in view of Finiel, as discussed with respect to claim 35 above) further teaches wherein the plurality of shell segments are arranged such that a separation distance between adjacent shell segments is smaller than the width of the shell segments (See Watters, Figs. 1-3; a separation distance between adjacent panels, i.e., shell segments, is smaller than the size, e.g., width, of said panels).
Regarding claim 53, the modified helmet of Watters (i.e., Watters in view of Finiel, as discussed with respect to claim 35 above) further teaches wherein the plurality of shell segments are arranged such that a separation distance between adjacent shell segments is smaller than the thickness of the shell segments (See Watters, Figs. 1-3; a separation distance between adjacent panels, i.e., shell segments, is smaller than the thickness of said panels).
Regarding claim 54, the modified helmet of Watters (i.e., Watters in view of Finiel, as discussed with respect to claim 35 above) further teaches wherein at least one shell segment of the plurality of shell segments is connected to the outer shell by a shell connector, the shell connector being configured to allow sliding between the inner and outer shells (as previously discussed above, the exterior shell and the panels of the modified helmet of Watters are connected via fixing means, i.e., Velcro, that allow for sliding between the shell and panels; See Finiel, [0021]-[0022], [0032]), optionally wherein at least one shell connector is provided for each shell segment, and/or wherein the at least one shell connectors are configured to maintain the connection between the inner shell segments and the outer shell during relative sliding in response to an impact (Examiner’s Note: giving importance to the term “optionally” in the claim, the associated claim limitations do not necessarily need to be present to meet the requirements of the claim; therefore, the prior art meets the limitations of the claim).
Response to Arguments
In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied.  Applicant’s arguments, filed April 28, 2022, with respect to the rejection of the claims under 35 USC 102 and 103 have been fully considered but are moot in view of the new grounds of rejection, as Applicant’s arguments appear to be drawn only to the newly amended limitations and previously presented rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  USPN 7,003,803 to Lyden is directed to a helmet having a segmented, inner shell structure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732